Per Curiam.

The single issue presented is whether the commission must specifically address each violation alleged in the VSSR application. Appellees essentially contend that once one violation proximately causing a claimant’s injuries is found, any remaining violations can be disregarded. We disagree.
Appellee Valan mistakenly believes that there can be only one safety violation for each award. This position, however, ignores our previous decisions, such as State, ex rel. Thompson Bldg. Assoc., Inc., v. Indus. Comm. (1988), 36 Ohio St. 3d 199, 522 N.E. 2d 545, in which we upheld commission decisions that found multiple VSSRs involved in a single award.
We recognize that multiple violations do not generate multiple awards. Contrary to appellees’ representation, however, appellant does not seek a second award. He merely asks the commission to determine whether there was a second safety violation. As Thompson Bldg. Assoc., supra, indicates, a claimant is only entitled to a single VSSR award regardless of the number of violations found. The amount of that award, however, may be influenced by the number of violations. See id.
The commission argues that its order complies with State, ex rel. Jeep Corp., v. Indus. Comm. (1989), 42 Ohio St. 3d 83, 537 N.E. 2d 215. We again find otherwise.
Jeep Corp. held that under State, ex rel. Mitchell, v. Robbins & Myers, Inc. (1983), 6 Ohio St. 3d 481, 6 OBR 531, 453 N.E. 2d 721, the commission need not explain how it calculated the amount of the VSSR award. Appellant, however, does not seek this explanation. He is, again, merely asking the commission to determine whether Ohio Adm. Code 4121:l-3-10(C)(7) was violated. The commission must make that decision before it can potentially reach the question of VSSR award adjustment.
Accordingly, we reverse the judgment of the appellate court and issue a limited writ returning the cause to the commission to determine whether Ohio Adm. Code 4121:l-3-10(C)(7) was violated and, if so, whether appellant’s VSSR award warrants adjustment.

Judgment reversed and limited writ issued.

Moyer, C.J., Sweeney, Douglas, Wright, H. Brown and Res-nick, JJ., concur.
Holmes, J., concurs separately.